Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  160802                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160802
                                                                   COA: 343607
                                                                   Hillsdale CC: 17-414055-FC
  JAY SCOTT CLARK,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 19, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2020
           t0921
                                                                              Clerk